The following opinion was filed March 21, 1903:
Marshall, J.
In this case the members of the court taking part in considering the questions involved being equally divided in respect thereto, .the order appealed from must be affirmed ex necessitate. The Chief Justice and the writer concur in views harmonizing with the decision of the lower court, while Justices Winslow and Dodge are of a different opinion. In view of that situation it is deemed *150best not to file an opinion upon the principles of law applicable to the cause.
By the Court: — The order appealed from is affirmed.
A motion for a rehearing was denied May 29, 1903,
Siebecker, J., taking no part.